Citation Nr: 0720576	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-22 050	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for sickle cell anemia.

2. Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia with degenerative 
changes.

3. Entitlement to a higher initial evaluation for residuals 
of a left ankle sprain with arthritis, evaluated as 10 
percent disabling prior to April 19, 2006, and 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and April 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Houston, Texas.  The veteran 
testified before the undersigned Veterans Law Judge in March 
2007; a transcript of that hearing is associated with the 
claims folder.

The veteran submitted a claim of entitlement to service 
connection for left leg arthritis in January 2001 along with 
his claims of service connection for left knee and left ankle 
disorders.  A review of the record reveals that he has been 
service-connected for both left ankle and left knee 
arthritis.  See RO rating decision dated April 30, 2003, 
recharacterizing the veteran's left ankle disability as 
residuals of a left ankle sprain with arthritis.  See also RO 
rating decision dated July 17, 2006, recharacterizing the 
veteran's left knee disability as left knee chondromalacia 
with degenerative changes.  Therefore, although the veteran 
filed a timely notice of disagreement and VA-Form 9 in July 
2002 and November 2002, respectively, with regard to the 
issue of left leg arthritis, he is already in receipt of 
compensation for such disability.  Thus, this issue is no 
longer before the Board on appeal.

The issues of entitlement to higher initial evaluations for 
left knee chondromalacia and residuals of a left ankle sprain 
with arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a correspondence received in March 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to service 
connection for sickle cell anemia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for sickle cell anemia.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  In March 2007, the RO received a 
written statement in which the appellant withdrew his appeal 
regarding the issue of service connection for sickle cell 
anemia.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review such claim and it is dismissed.




ORDER

The issue of entitlement to service connection for sickle 
cell anemia is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

A review of the record reveals that the veteran is receiving 
a 10 percent evaluation for left knee chondromalacia as well 
as a separate 10 percent evaluation for instability of the 
left knee associated with chondromalacia.  The issue on 
appeal before the Board is entitlement to an initial 
evaluation in excess of 10 percent for left knee 
chondromalacia with degenerative changes.  

With respect to the veteran's service-connected left ankle 
disability, the veteran requested a 20 percent evaluation in 
his June 2003 notice of disagreement.  The disability 
evaluation for service-connected residuals of a left ankle 
sprain with arthritis was increased to 20 percent, effective 
April 19, 2006, by RO rating decision dated in July 2006.  
Although this evaluation represents that rating sought by the 
veteran, it is only a partial grant of his appeal.  In this 
regard, the effective date of the increase, April 19, 2006, 
does not go back to the date service connection was 
established for this initial rating, namely, January 9, 2001.  
Thus, although noted by the RO as a full grant of his appeal, 
the Board finds that this issue is still before it for 
consideration.

The veteran submitted consent forms for treatment records in 
March 2004 related to his service-connected knee and ankle 
disabilities currently on appeal.  These forms indicated that 
he received treatment for such disabilities from Dr. L.K. 
Edwards, Jr. for the period from January 2000 through the 
present, and from Dr. W.A. Lee of Hill Country Orthopedic for 
the period from March to April 2003.  Elsewhere in the 
record, the veteran and Dr. Edwards indicate that the veteran 
has been receiving treatment since 1997 for his left knee and 
ankle.  

A request was sent to each of these medical providers in June 
2004 for copies of the veteran's treatment records.  There is 
no negative response in the claims folder from either 
provider, nor is there evidence that an additional follow-up 
request was made.  38 C.F.R. § 3.159(c)(1) (2006) requires at 
least one follow-up request when the VA receives information 
showing that subsequent requests could result in obtaining 
the records.  A February 2007 treatment report by Dr. Edwards 
indicates that the veteran continues to be evaluated and 
treated for his service-connected left knee and ankle 
disabilities, and that he has been twice evaluated by 
orthopedic specialists.  Such evidence indicates that records 
do still exist for Dr. Edwards, and that the orthopedic 
records identified by the veteran are also likely still 
available.  Since these records are pertinent to the 
veteran's claims on appeal, the Board finds that a remand is 
necessary to obtain such records.

Accordingly, the case is REMANDED for the following action:

1. Request treatment records from Dr. L.K. 
Edwards, Jr. for the period from 1997 
through the present, and from Dr. W.A. Lee 
of Hill Country Orthopedic for the period 
from March to April 2003.  If possible, 
use the consent forms provided by the 
veteran in March 2004.  Only obtain new 
consent forms from the veteran if these 
cannot be used.  Any negative response or 
determination that such records are 
unavailable should be documented in the 
claims folder.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


